Dismissed and Memorandum Opinion filed October 2, 2008







Dismissed
and Memorandum Opinion filed October 2, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00956-CV
____________
 
SAMUEL C. ARUNGWA, Appellant
 
V.
 
NNENNA B. STROTHER, Appellee
 
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 840491
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 18, 2006.  The clerk=s record was filed on May 11, 2007,
and a supplemental clerk=s record was filed on June 8, 2007.  The reporter=s record was filed on December 6,
2007, and a supplemental reporter=s record was filed on June 18, 2008. 
No brief was filed.




On
August 7, 2008, this Court issued an order stating that unless appellant submitted
his brief, together with a motion reasonably explaining why the brief was late,
on or before September 8, 2008, the Court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P.
42.3(b).
Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed October
2, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.